Title: To James Madison from Elias Vander Horst, 13 May 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


13 May 1802, Bristol. Transmits a copy of his letter of 3 May. “In some of my former Letters I mentioned, that from the great extent of Sea-Coast within my Consular District, I had found it necessary to appoint five different Agents to act for me at the principal Ports.” Lists them and requests that five sets of U.S. laws be sent “to guide them in the execution of the duties of their Office.” Observes that the weather continues to be favorable for agriculture “though rather too dry at present.” Encloses newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp. First page written at the bottom of a copy of Vander Horst’s 3 May dispatch. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

